Title: To Thomas Jefferson from Horatio Gates, 15 February 1798
From: Gates, Horatio
To: Jefferson, Thomas


          
            Dear Sir
            New York 15th. Febry: 1798.
          
          I take the Liberty to Inclose you a Letter For my Highly esteemed Friend General Kuscuiusko, perhaps you may like to call upon him with it; Men, who so Sincerely seek the Happyness of Man, must be Intimate with each Other. I like, (so far as it respects Us;) what we hear, Via Norfolk from Europe. After what we have been Guilty of, we cannot expect, immediately, any thing better than to be amused by the Government of France—a change of Men, & a change of Measures, may work better things for Us—War, of all Evils, is the worst that could befall Us: & to cut the Throats of our Friends, for the Amusement of our Enemies, is certainly the most Diabolical of all War. In regard to Commerce, we are certainly Milking the Cow; and if some Spoon fulls falls out of the Pail, we must charge it to Profit, & Loss; I am rejoiced my Friend Monroe has been so Generously Distinguish’d by his Countrymen at Richmond. The Hour will come, when his book will be Noticed as an Excelling Patern of Diplomatic Integrity, & Abillity;—nay, for Once—, Our Republic be Gratefull, to a good, and Faithfull, Servant. You see I write to you, as a Confidential good Friend; & not as V.P. of The US! I hope to see you at Rose Hill, before you return to Virginia as I wish to Introduce you to my Cousin Mr: John Garnet, a Man of much Science who is come to riside in America; he has brought his Family, and a handsome Independence with Him; but what may in Future prove much better to This Country he has brought his Talents with Him. I wrote you a Letter of Introduction, when he went in November to Philadelphia; but he brought it back, as you was not [then?] come to Congress. Mrs: Gates Joins me in respectfull Compliments, & our Sincere invitation to Rose Hill—with the Truest Attachment I am Your Faithfull and Obedient Servant
          
            Horatio Gates
          
        